Title: To George Washington from George James Ludlow, 14 August 1782
From: Ludlow, George James
To: Washington, George


                  
                     Sir
                     Dobbs’ Ferry August the 14th 1782
                     
                  
                  I have the honor to acquaint your Excellency, that I arrived this morning, according to your Permission, at Dobbs, Ferry; Sir Guy Carleton took the opportunity of my coming here to send some dispatches; which, he wished me to have delivered in person to you; but finding that inconsistent with the orders, delivered to Major Clift the commanding Officer at this Post, I shall proceed to Chatham, & there wait your Excellencys Commands. I have the honor to be Sir, with the greatest respect your most Obedt &c.
                  
                     George Ludlow
                  
               